SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofNovem ber 2015 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina ( Address of principal executive offices) Form 20-F x Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x CRESUD S.A.C.I.F.y A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the letter datedNovember11, 2015 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires : By letter dated November 11, 2015 theCompany reported that in compliance with the regulations in force, please regard the following information for the three-month periods ended September 30, 2015 and 2014 as duly received: 09/30/2015 09/30/2014 In thousands of Pesos Net Income/(Loss) (three-month period) (361,760 ) 21,665 Gain / Loss attributable to: Company’s shareholders (292,151) (122,005) Non-controlling interests (69,609) 143,670 Shareholders’ Equity: Capital stock 495,015 487,929 Treasury shares 6,628 13,634 Comprehensive adjustment of capital stock 64,561 63,647 Comprehensive adjustment of treasury shares 864 1,778 Additional paid-in capital 659,464 773,079 Premium for trading of treasury shares 14,952 - Cost of treasury shares (32,198) (87,074) Share warrants 106,264 Changes in non-controlling interest 48,668 13,606 Conversion reserve 350,151 625,232 Reserve for share-based payments 83,719 82,097 Statutory reserve - 81,616 Reserve for new projects - 17,065 Special reserve - 633,940 Reserve for purchase of securities issued by the Company 32,198 200,000 Retained earnings (173,928) (1,188,433) Shareholders’ Equity attributable to controlling company’s shareholders 1,550,094 1,824,380 Non-controlling interest 2,258,916 2,593,976 TOTAL SHAREHOLDERS’ EQUITY 3,809,010 4,418,356 In compliance with Section o) of the referred Regulations, we report that as of the closing date of the financial statements, the Company’s capital stock was ARS 501,642,804, divided into 501,642,804 common, registered, non-endorsable shares of ARS 1 par value each and entitled to one vote per share. The Company’s principal shareholder is Inversiones Financieras del Sur S.A with 184,416,710 shares, accounting for 36.76% of the issued and subscribed capital stock. In addition, we report that as of September 30, 2015, after deducting Inversiones Financieras del Sur S.A.’s interest and the treasury shares, the remaining shareholders held 310,596,519 common, registered, non-endorsable shares of ARS 1 par value each and entitled to one vote per share, accounting for 61.9% of the issued and subscribed capital stock. Below are the highlights for the three-month period ended September 30, 2015: · Net loss for the first quarter of 2016 was ARS 361.8 million compared to income for ARS 21.7 million in the same period of 2015, mainly due to the change in the valuation method applied with respect to our subsidiary IRSA’s investment in IDB Development Corporation. · Profit from operations rose 12.5% in the quarter, mainly due to higher revenues and sales of investment properties derived from the urban segment, offset by lower profits from the agricultural segment. · During this quarter we made no sales of farmlands in the region. · We expect to plant approximately 176,000 hectares in the region. · Our subsidiary Brasilagro declared dividends for BRL 80.7 million (BRL/share 1.3977) that will become payable on November 13, 2015. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Novem ber12, 2015 By: /s/Saúl Zang Saúl Zang Responsible for the Relationship with the Markets
